Title: Robert B. Stark to Thomas Jefferson, 20 August 1818
From: Stark, Robert Bolling
To: Jefferson, Thomas


          
            Belfield Greensville County
Augt 20th 1818
          
          At the request of Mr Robt Greenway of Dinwiddie—I address you—for the purpose of making a tender of a Botanical work (in manuscript)—accompanied with a “Hortus siccus”—written & carefully collated by his Father, the late Dr James Greenway.
          It purports to be a collection of three hundred plants, growing spontaneously in Virginia & adjacent parts of North Carolina; described from the living plant & arranged according to the “Delineatio plantæ”—as laid down by the celebrated professor Linnæus. To which is added the time of their flowering—the different soils & situations they inhabit—their virtues & doses—their use in dy’ing—for cultivation & improvement of land—their poisonous qualities  and other useful remarks on their various properties—. All collected in this section of country—the fruit of several years labour.
          I am induced to believe that the publication of this work—would be a desideratum in this Country—it is the most extensive original work on Botany—that I am acquainted with. Professor Bartons little work—I mean his “Essay towards a Materia medica” founded on a plan somewhat similar to Dr Greenway’s—has been most favourably received by the public—it has served some useful purposes. It has at least, invited the attention of some of our country men—to the study of the nature & properties of our indigenous plants. It has been a friendly guide—in the hands of the medical Student—conducting him with many pleasing observations—thro’ an extensive wilds—hitherto but little explored.
          Understanding that you cultivate a taste—as well as intimate knowledge of this pleasing science—has been our inducement in presenting it to you. If in forwarding it to your address. I can contribute to your amusement for a single hour—it will be a source of gratification to
          
            yours with respect
            R: B: Stark. M:D
          
        